Citation Nr: 1211941	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for joint pain to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue to include as due to an undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep apnea, claimed as a sleep disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle aches of the upper and lower extremities to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to January 1971 and from November 1990 to July 1991, including service in Southwest Asia from January 1991 to July 1991.  He also had various periods of service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2003 and January 2004 rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, in the October 2003 rating decision the RO denied the Veteran's requests to reopen his claims for service connection for joint aches, fatigue, a sleep disorder and a neck condition.  In the January 2004 rating decision the RO denied claims for service connection for a bilateral knee disability, headaches and muscle pains in the bilateral upper and lower extremities.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in January 2009.  A hearing transcript of this proceeding has been associated with the claims file.

The Board granted the Veteran's requests to reopen his claims for service connection for joint aches, fatigue, a sleep disorder and a neck disability in an April 2009 decision.  These reopened claims, as well as the claims for service connection for muscle aches, a bilateral knee disorder, headaches and a gastrointestinal disorder, were also remanded by the Board in April 2009.  His claim for service connection for a gastrointestinal disability (i.e., irritable bowel syndrome) was granted in a June 2011 rating decision and an initial rating was assigned; this decision represented a full grant of benefits on appeal.  

In a July 2011 statement, the Veteran appears to raise claims of service connection for diabetes mellitus and a cardiac disability based upon his possible exposure to herbicides while serving in Thailand.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for joint aches, obstructive sleep apnea, headaches, a neck disability and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  Affording the Veteran the benefit of the doubt, the probative evidence of record has shown that he has an undiagnosed illness manifested by muscle pain in the upper and lower extremities which has existed for more than six months and is causally related to his active service.

3.  Affording the Veteran the benefit of the doubt, the probative evidence of record has shown that he has an undiagnosed illness manifested by fatigue which has existed for more than six months and is causally related to his active service.

4.  The Veteran's left knee disorder, namely left knee degenerative joint disease, was diagnosed during service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as muscle aches in the upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as fatigue have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left knee disability, namely left knee degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  This evaluation period was recently extended to December 31, 2016.  76 Fed. Reg. 81,834 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.               § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.       § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Muscle Aches in the Upper and Lower Extremities

A July 1967 service entrance examination and a January 1971 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for any complaints, treatments or diagnoses related to muscle aches.

A July 1991 service discharge examination was negative for any relevant abnormalities and the Veteran reported leg cramps in an accompanying Report of Medical History (RMH).

A July 1993 Reserves examination was negative for any relevant abnormalities and the Veteran reported leg cramps in an accompanying RMH.

An April 2008 VA muscles examination reflected the Veteran's reports of bad cramps in his posterior calves and hands that were relieved either by soaking his hands in hot water or getting in a hot shower and letting the hot water run across the back of his calves.  Associated injuries or particular periods of flare-ups were denied.  Physical examination revealed good muscle strength in the lower extremities and no loss of muscle function.  Following this examination, diagnoses of cramps in the posterior calves and hands of an unknown etiology were made.

During a January 2009 hearing, the Veteran testified that his leg and arm muscles cramped up.

A December 2010 VA Gulf War examination noted that there were no complaints of muscle symptoms or hand problems.  Physical examination was negative for impaired strength or dexterity in the hands.  All muscle groups were found to be normal.  No diagnoses related to a muscle disability were made.

The record shows that the Veteran's complaints of muscle pain in the upper and lower extremities have not been attributed to a diagnosed illness and the December 2010 VA examination found all muscle groups to be normal; the provisions relating to an undiagnosed illness are therefore applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. The Veteran's symptoms of generalized muscle pain in the calves and hands constitutes an objective indication of a chronic disability under 38 C.F.R. § 3.317(b).  The objective medical evidence of record reflects that the Veteran reported symptoms of generalized muscle aches, including leg cramps, as early July 1991.

The Board also accepts the Veteran's statements throughout the record and his testimony during the January 2009 hearing as competent and credible evidence as to his symptoms of muscle pain since his active service in the Persian Gulf.  38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra; Barr, supra.  In this regard, the Board notes that the Veteran's contemporaneous reports of leg cramps in the July 1991 service discharge examination and the July 1993 Reserves examination.  He also reported cramps in his calves and hands in an April 2008 VA examination.  These statements also establish that his symptoms of muscle pain existed for six months or more and are thus considered chronic.  38 C.F.R. § 3.317(a)(4).  Although the Veteran appears to deny muscle or hand symptoms in a December 2010 VA examination, intermittent episodes of improvement are permitted in the regulations.  38 C.F.R. § 3.317(a)(4).

There is competent and credible evidence with regard to whether there is a nexus, which consists of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for undiagnosed illness manifested by muscle pain in the upper and lower extremities is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Fatigue 

The Veteran contends that he has felt extremely fatigued or lethargic since returning from the Persian Gulf.

A July 1967 service entrance examination and a January 1971 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for any complaints, treatments or diagnoses related to fatigue.

In Southwest Asia Demobilization/Redeployment Medical Evaluations dated in April 1991 and in July 1991, the Veteran denied ever feeling fatigued.

A July 1993 Reserves examination was negative for any relevant abnormalities.

An April 2008 VA General Medicine examination reflected the Veteran's reports of fatigue that began in 1991 and which had gradually worsened since that time.  He was unable to climb greater than two flights of stairs and could no longer "keep up" with others while walking at the track.  Hospitalizations, incapacitating episodes, medications or diagnoses related to fatigue were denied.  He estimated that the percentage of his routine daily activities which were restricted due to this fatigue was 80 percent.  Following a physical examination, the examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome.

A January 2009 VA treatment note reflected the Veteran's reports of constant fatigue and that he had felt this way for years; the provider noted that the Veteran's wife agreed with this assessment.

During a January 2009 hearing, the Veteran testified that he suddenly felt tired and had to lay down three to four days a week.  These symptoms began after he returned from the Persian Gulf.

In a July 2011 statement, the Veteran wrote that he had felt drained of energy, lethargic and extremely fatigued since August 1991.  Napping for any length of time did not help overcome the sensation and left him feeling further drained of energy.

The record shows that the Veteran's complaints of fatigue have not been attributed a diagnosed illness and the April 2008 VA examination found that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome; the provisions relating to an undiagnosed illness are therefore applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. The Veteran's symptoms of fatigue constitutes an objective indication of a chronic disability under 38 C.F.R. § 3.317(b).  The objective medical evidence of record reflects that the Veteran reported symptoms fatigue and the January 2009 VA treatment note indicates that the Veteran's wife confirmed his subjective reports of fatigue that had existed for years.

The Board also accepts the Veteran's statements throughout the record and his testimony during the January 2009 hearing as competent and credible evidence as to his symptoms of fatigue since his active service in the Persian Gulf.  38 C.F.R.         § 3.303(a); Jandreau, supra; see Buchanan, supra; Barr, supra.  He reported fatigue in the April 2008 VA examination and in a January 2009 VA treatment note.  These statements also establish that his symptoms of muscle pain existed for six months or more and are thus considered chronic.  38 C.F.R. § 3.317(a)(4).

There is competent and credible evidence with regard to whether there is a nexus, which consists of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for undiagnosed illness manifested by fatigue is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Left Knee Disorder

A July 1967 service entrance examination and a January 1971 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records from this period of service were negative for any complaints, treatments or diagnoses related to a left knee disability.

A July 2001 service discharge examination was negative for any relevant abnormalities and the Veteran denied a "trick" or locked knee in an accompanying RMH.

A July 2001 private left knee X-ray revealed degenerative joint changes in the medial compartment.  This X-ray was conducted less than one week prior to the Veteran's discharge from his second period of active duty service.

An April 2008 VA left knee X-ray, conducted in conjunction with a General Medicine examination, found significant tricompartmental degenerative changes in the knee that were most notable in the medial compartments.

In a January 2009 hearing, the Veteran testified that he began having problems with his knees in 1991 and that he began receiving treatment from a private physician soon after service.

A June 2011 private left knee X-ray revealed medial compartment and patellofemoral degenerative changes.

The Veteran has a current disability as he has been diagnosed with a variety of left knee disabilities, including left knee degenerative joint disease; the provisions regarding an undiagnosed illness are therefore not for application.  38 C.F.R. § 3.317.  In order for this current disability to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease or the record must establish that arthritis manifested to a compensable degree within year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

The July 1991 private left knee X-ray, conducted less than one week prior to the Veteran's discharge from his second period of service, documented degenerative changes.  No medical opinion regarding the etiology of this disability has been submitted.  The Veteran has reported a continuity of symptomology and these statements are credible and consistent with the clinical evidence of record.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee disability, namely a left knee degenerative joint disease, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


ORDER

Service connection for muscle pain of the upper and lower extremities, including as a manifestation of an undiagnosed illness, is granted.

Service connection for fatigue, including as a manifestation of an undiagnosed illness, is granted.

Entitlement to service connection for a left knee disorder, namely left knee degenerative joint disease, is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Sleep Disorder

The Veteran contends that he has suffered from sleep difficulties, including snoring, since returning from the Persian Gulf.  He testified during his January 2009 hearing that his wife noticed his snoring after he returned from the Persian Gulf and that he was evaluated for sleep apnea in approximately 2003.  Post-service treatment records document a diagnosis of obstructive sleep apnea and subsequent treatment beginning in approximately 2000.  A VA examination is required to determine the etiology of the Veteran's diagnosed obstructive sleep apnea.

Joint Pain

The Veteran has generally alleged suffering from joint pain, including pain in his shoulders, hips, neck and knees, since service.  In a July 1993 RMH, the Veteran reported swollen or painful joints but did not provide any additional information.  Post-service treatment records reflect various diagnoses related to his cervical spine, lumbar spine and knees; no diagnosis related to his shoulders and hips are contained in the current record.  A VA examination is required to determine whether the Veteran suffers from an undiagnosed illness manifested by joint pain.

Right Knee Claim

The Veteran asserts that his right knee disability is the result of his service in the Persian Gulf.  A March 1993 Physical Profile documented restricted activities due to "knee pain" but did not specify which knee was affected.   An April 2008 VA bilateral knee X-ray, conducted in conjunction with a General Medicine examination, found significant tricompartmental degenerative changes in the bilateral knees.  A VA examination is required to determine the etiology of the Veteran's right knee disorder.

Information from the U.S. Army Reserves Personnel Center indicated that the Veteran earned both active duty and inactive duty points in the year 1993 but specific dates of service were not provided.

Verification of the actual Reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Although the Board's April 2009 remand directives instructed the RO to obtain verification of the exact dates and nature of all of the Veteran's Reserves service, this information has not been obtained.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  This claim must therefore be remanded to ensure compliance with the Board's previous remand directives. 

Cervical Spine and Headaches Claims

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

During his January 2009 hearing, the Veteran testified that his neck problems and headaches began while he was stationed at Fort Hood and have continued since that time.  A July 1991 RMH reflected the Veteran's reports of frequent or severe headaches.  An April 2008 VA neurological examination contained a diagnosis of muscular tension headaches; no opinion regarding the etiology of this disability was provided.  An August 2008 private cervical Magnetic Resonance Imaging (MRI) scan revealed cervical foraminal and preforaminal stenosis.  A VA examination is required to determine the nature and etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves and obtain a copy of any outstanding treatment records related to this service.  The Veteran appears to have served with the 238th Maintenance Company in San Antonio, Texas.  In doing so, VA should contact the Adjutant General of the State of Texas and the Department of the Army. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army Reserves service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves.

All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the claims file. If these records are unavailable, this should also be documented in the claims file. 

2.  After completion of the above development, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of his claimed right knee and cervical spine disabilities.  The examiner should review the claims file and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the right knee and/or cervical spine?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since August 2003.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability and/or cervical spine disability had its onset in the Veteran's periods of active duty service, including from August 1967 to January 1971 and from November 1990 to July 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?   For purposes of this opinion, the examiner should presume that the March 1993 physical profile documenting unspecified knee pain occurred during a period of ACDUTRA or INACDUTRA.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The examiner should review the claims file and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed obstructive sleep apnea had its onset Veteran's periods of active duty service, including from August 1967 to January 1971 and from November 1990 to July 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should also comment on the Veteran's reports of snoring since returning from the Persian Gulf.   

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of his headache disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache disability had its onset Veteran's periods of active duty service, including from August 1967 to January 1971 and from November 1990 to July 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?   

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should arrange for the Veteran to undergo VA Gulf War protocol examination to determine the nature and etiology of his claimed joint aches.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed joint aches had their onset Veteran's periods of active duty service, including from August 1967 to January 1971 and from November 1990 to July 1991; or, was any such disorder caused by any incident or event that occurred during his period of service to include as a result of an undiagnosed Gulf War illness?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

7.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


